 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.1


SERVICE AGREEMENT
 


 
This Independent Contractor Agreement (“Agreement”) is entered into this 27th
day of July 2013 between Dr. Wei Ping Min (“Min”), a research scientist
(hereinafter referred to as “Contractor”) whose address is 84 Hesketh Street,
London Ontario N6G5H5, Canada and Regen BioPharma, Inc. (hereinafter referred to
as “Client”), a Nevada corporation with offices at 4700 Spring Street, Suite
304, La Mesa, CA 91942.
 
WHEREAS:
 
A.  
Contractor is a scientific researcher in the area of biological sciences.

 
B.  
Contractor is experienced and knowledgeable with regard to the conducting
scientific research in the area of aplastic anemia.

 
NOW THEREFORE, in consideration of the mutual promises and conditions contained
herein, the parties agree as follows:
 
ARTICLE 1
 
Duration of Contract
 
Section 1.1   This Agreement is effective July 27, 2013 and will continue in
effect until June 30, 2014, unless terminated in accordance with the provisions
of Article 7 of this Agreement.
 
Section 1.2   This Agreement may be extended by mutual consent of said parties.
 
ARTICLE 2
 
Independent Contractor Status
 
Section 2.1   It is the express intention of the parties that Contractor is an
independent contractor and not an employee, agent, joint venture participant, or
partner of Client.
 
Nothing in this Agreement shall be interpreted or construed as creating or
establishing the relationship of employer and employee between Client and
Contractor or any employee or agent of Contractor. Both parties acknowledge that
Contractor is not an employee for state or federal tax purposes. Contractor
shall retain the right to perform services for others during the term of this
Agreement.
 
Section 2.2.  Client acknowledges and agrees that Contractor shall have the
right to engage in other independent scientific activities.
 
 
 

--------------------------------------------------------------------------------

 
 
ARTICLE 3
 
Services Performed by Contractor
 
Section 3.1 Participate in discussions with FDA and provide experimental
support.
 
Section 3.2 Execution of FDA suggested additional experiment:
 
(a)  
8-12 week female B6 mice will be treated with interperitoneal injection of
150mg/kg 5-FU

 
(b)  
Groups of mice (10 mice per group) will consist of 1) control PBS; 2) 15000
stromal vascular fraction cells; 3) 30000 stromal vascular fraction cells; or 4)
60000 stromal vascular fraction cells.

 
(c)  
Injection of stromal vascular fraction cells will be performed intravenously 24
hours after administration of 5-FU

 
(d)  
Stromal vascular fraction cells will either be provided by Regen BioPharma Inc.
or isolated according to the protocol Rodriguez et al. Int Arch Med. 2012 Feb
8;5: 5

 
(e)  
Survival and complete blood counts will be evaluated every second day over the
period of two weeks.

 
(f)  
Blood Samples (20 UL) will be taken retro-orbitally or by tail vein in a vial
containing 1 UL of 0.5 M EDTA and white and red cells will be calculated.

 
(g)  
Two weeks after injection, animals will be assessed for macroscopic organ
changes, and microscopic  histology. Organs analyzed will be heart, lung, liver,
spleen, kidney and intestine.

 
(h)  
Histological assessment of human Stromal vascular fraction in major organs.

 
Section 3.3 Participate in/perform other experiments that may be requested by
FDA for HemaXellerate IND
 
Section 3.4 In vitro development of human dendritic cells and silencing by IDO
shRNA
 
(a)  
Peripheral blood mononuclear cells (PBMCs) are isolated as described in the
previous Example. A total of 2 X 10(7) PBMCs are cultured in 10ml medium per
75cm2 flask (Corning). After 2 hours or overnight the cells are gently agitated
and the adherent cells are collected. Monocytes (more than 85% CD14+) will be
purified from adherent cells by using MACS Monocyte Isolation Kit (Miltenyl
Biotec, Bergisch Gladbach, Germany), and 1 X 106 cells per millimeter are
cultured in 2 ML RPMI 1640, 10% FBS, recombinant GM-CSF (rGM-CSF)(10 ng/mL),
rlL-4 (500 U/mL) in 6 well flat- bottomed plates.

 
(b)  
In some experiments, tumor necrosis factor-a (TNF-a)(20 ng/mL) is added at the
initial culture.

 
(c)  
IDO targeting shRNA will be developed and transfected into generated dendritic
cells, control shRNA using scrambled IDO sequences will be used.

 
(d)  
Ability of cells to mature will be assessed by flow cytometry for expression of
CD83, 80,86, while immaturity as determined by non-differentiation will be
assessed by the CD14 monocyte marker. In some experiments maturation will be
assessed functionally by production of IL-10/IL-12 in response to LPS, as well
as ability to stimulate allogeneic mixed lymphocyte reaction.

 
 
 

--------------------------------------------------------------------------------

 
 
(e)  
Assessment of IDO Inhibition will be assessed at the transcript level

 
(f)  
Standard Operating Procedures (SOPs) will be generated for DC maturation and
silencing.

 
Section 3.5 Contractor may perform services under this Agreement using
Contractor’s own supplies, tools, and instrumentalities or supplies, tools, and
instrumentalities normally provided for on Client’s premises at Contractor’s
discretion and expense.
 
ARTICLE 4
 
Compensation
 
Section 4.1 In consideration for services to be performed by Contractor, Client
agrees to pay Contractor $100,000 during the 12 month duration of this contract.
There will be 12 total payments made to the contractor ( one twelfth of the
$100,000 per month with the total number of payments aggregating to
$100,000)  these payments will be made in Bio-Matrix Scientific Group Inc.’s
common stock (the parent of Regen BioPharma) and will be valued at the closing
price on the day before issuance. In the event of a shortage of available stock
to issue for payments owed to Contractor, the amount owed will accrue until the
authorized shares are available to issue to Contractor. These payments will
continue for the duration of this contract unless the contract is terminated
under Article 7 of this agreement. All intellectual property developed from this
agreement is owned by Regen BioPharma Inc.
 
Section 4.2 The aforementioned common stock in Bio-matrix Scientific Group, Inc.
may be issued either as restricted shares or registered shares at the Company’s
discretion.
 
ARTICLE 5
 
Obligations of Contractor
 
Section 5.1 Contractor agrees to comply with all reasonable requests of Client
necessary to the performance of Client’s duties under this
Agreement.  Contractor also agrees to provide access to all pertinent
information and documentation necessary to the performance of his/her services.
 
Section 5.2 Contractor is responsible for his/her own business expenses,
including, but not limited to, expenses for travel meals, clothing, personal
equipment and tools, insurance, accounting, etc., that Contractor may incur as a
result of performing her services.
 
Section 5.3 Neither this Agreement nor any duties or obligations under this
Agreement may be assigned by Contractor without prior consent of Client.
 
ARTICLE 6
 
Obligations of Client
 
Section 6.1 Client agrees to comply with all reasonable requests of Contractor
necessary to the performance of Contractor’s duties under this Agreement. Client
also agrees to provide access to all pertinent information and documentation
necessary to the performance of his/her services.
 
 
 

--------------------------------------------------------------------------------

 
 
Section 6.2 Neither this Agreement nor any duties or obligations under this
Agreement may be assigned by Client without prior written consent of Contractor.
 
ARTICLE 7
 
Termination of Contract
 
Section 7.1 this Agreement shall automatically terminate on the occurrence of
any of the following”
 
A.  
Bankruptcy or insolvency of Client

 
B.  
Sale of intellectual property to another entity

 
C.  
Death or incapacitation of Contractor

 
D.  
Mutual written consent of both parties

 
E.  
In the sole determination of the Client, the failure of Contractor to provide
any of the duties agreed upon in a skillful, professional and workmanlike
manner.

 
F.  
Failure of Client to remit payment as agreed herein.

 
G.  
Regen BioPharma ceases to be in the business of biotechnology research and
development.

 
Section 8.1 Any notices to be given hereunder by either party to the other party
may be effected either by personal delivery in writing or by mail, registered or
certified, postage prepaid with return receipt requested. Mailed notices shall
be addressed to the parties at the addresses appearing in the introductory
paragraph of this Agreement, but each party may change the address by written
notice in accordance with this paragraph. Notices delivered personally will be
deemed communicated as of actual receipt; mailed notices will be deemed
communicated as of three days after mailing.
 
Section 8.2 This Agreement supersedes any and all agreements , either oral or
written, between the parties hereto with respect to the rendering of services by
Contractor to Client and contains all the covenants and agreements between the
parties with respect to the rendering of such services in any manner whatsoever.
Each party to this Agreement acknowledges that no promises, or agreement, orally
or otherwise, have been made by any party, or anyone acting on behalf of any
party, that are not embodied herein, and that no agreement, statement or promise
not contained in this Agreement shall be valid or binding. Any modification to
this Agreement will be effective only if it is in writing signed by the parties
hereto.
 
Section 8.3 if any provision of this Agreement is held by a court of competent
jurisdiction to be invalid, void, or unenforceable, the remaining provisions
will nevertheless continue in full force without being impaired or invalidated
in any way.
 
Section 8.4 If any action at law or inequity, including an action for
declaratory relief, is brought to enforce or interpret the provisions of this
Agreement, the prevailing party will be entitled to reasonable attorney’s fees,
which may be set by the court in the same action or in a separate action brought
for that purpose, in addition to any other relief to which the party may be
entitled.
 
Section 8.5 This Agreement will be governed by the laws of the State of
California.
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, this contract is executed in the City of San Diego, County
of San Diego, State of California, on the date and year first above written.
 


 
CONTRACTOR
 
/s/Wei Ping Min
Wei Ping Min, MD, PhD
Independent Contractor


CLIENT
/s/David R. Koos
By: David R Koos
Its: Chairman and CEO
Regen BioPharma Inc.
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------